IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 93 WM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JULLIAN MICKEL,                              :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of September, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was

negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See

Pa.R.Crim.P. 122(B).

      Counsel is DIRECTED to file a Petition for Allowance of Appeal within 15 days.